DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1, 3-9, 25-26, and 29 are pending in the application. 
	Claims 10-24 and 27-28 have been cancelled by Applicant.
	In the response filed 14 April 2022, claims 27-28 were cancelled, claims 1 and 25-26 were amended, and claim 29 was newly added.  These amendments have been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In line 8 of claim 1, “a first duct section” should be replaced with --said first duct section--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 25:  Claim 25 recites the limitation "its shaft" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
	Clarification and correction are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 7, 9, 25-26, and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fischer ‘538 (US Patent Application Publication 2009/0224538).
	Re Claim 1:  Fischer ‘538 (see the embodiment of Figs. 20-21) discloses a duct assembly (see Fig. 9) for transporting pressurized fluid therethrough comprising:
at least first and second duct sections (10; Fig. 1), each of said duct sections having sides (14) extending between opposite end portions, each of said sides joining an adjacent side and having a duct channel flange (12) extending laterally outward from each end portion, each of said duct channel flanges having opposite side portions, said at least first and second duct sections (10) being positioned in end-to-end relationship (see Figs. 4 and 9) so that said duct channel flanges (12) extending outward from one of said end portions of a first duct section face the duct channel flanges (12) extending outward from one of the end portions of said second duct section thereby defining aligned duct channel flange pairs; 
a plurality of corner flange connection member pairs (22, 22), each of said connection member pairs being positioned at an end of said at least first and second duct sections, each of said corner flange connection members (22) including two leg portions (180, 182; see the embodiment of Fig. 20) joined together in angular relationship by a corner portion (184), each said corner flange connection member being substantially flat and including at least one opening (178; Fig. 20; also see openings 94, 94; Figs. 15A-15C) extending through said corner portion for receiving a fastening member (102; Figs. 15A-15C; also see fastening member 204 in the embodiment of Fig. 21) therethrough; 
wherein each of said connection member pairs (22, 22) includes a first corner flange connector member (22) spanning adjacent duct channel flanges (12; Fig. 9) of said first duct section and a second corner flange connection member (22) spanning adjacent duct channel flanges (12) of said second duct section, said first and second corner flange connection members (22, 22) being positioned on opposite faces of an adjacent duct channel flange pair (12, 12) so that said flange pair is positioned between said first and second corner flange connection members and such that the opening associated with one of said corner flange connection members is positioned in substantial alignment (see aligned openings 94, 94; Figs. 15A-15C) with the opening associated with the opposed corner flange connection member forming a pair of openings; and 
at least one fastening member (102/204; Figs. 15A-15c and 21) extending through each of said connection member pairs for connecting said duct channel flange pairs, said at least one fastening member being first positioned through the opening associated with one of said opposed connection members, and through the substantially aligned opening associated with the other of said opposed connection members;
wherein said fastening member includes a head (206; Fig. 21) and a shaft portion (210) having threads (214) depending from said head; 
wherein said threads (214) extend from a location on said shaft that is spaced apart (at spinout area 208; Fig. 21) from an underside of said head by a distance substantially equal to a thickness of at least one of said corner flange connection members (“The non-threaded spinout area 208 is positioned between head portion 206 and the start of the threaded portion 210 and its length is typically equal to at least the thickness of the corner portion 184 of corner element 176”; see parag. [0072]), to a tip (at 212) of said shaft; and 
wherein said threads (214) are oriented (at least on the side of the threads 214 that face the head 206) at a substantially non-orthogonal angle (see “α” in annotated Fig. 21 below) to a longitudinal axis (see annotated Fig. 21 below) of said shaft (210).

    PNG
    media_image1.png
    459
    715
    media_image1.png
    Greyscale

Re Claim 3:  Fischer ‘538 discloses a duct assembly, wherein:
the opening (for example, 144; Fig. 18) in at least one of the first corner flange connector member and the second corner flange connector member has one of a teardrop shape, a diamond shape with contoured corners at two opposing corners of the opening, an eye shape, a rectangular shape (opening 144; Fig. 18), or a half-diamond shape on one end and a curved shape on an opposite end.
Re Claim 7:  Fischer ‘538 discloses a duct assembly, wherein:
the opening (for example, 144; Fig. 18) in at least one of the first corner flange connector member and the second corner flange connector member has a rectangular shape (see opening 144; Fig. 18).
Re Claim 9:  Fischer ‘538 discloses a duct assembly (see at least the embodiment of Figs. 20-22), wherein the fastening member (204) and the opening (178) through at least one of the first corner flange connector member and the second corner flange connector member are configured to threadedly engage in a manner wherein the fastening member is tilted at a small acute angle (at “a slight angle of insertion”; see paragraph [0072]) relative to a substantially perpendicular orientation, and such that the fastening member will automatically transition (“the fastening member 204 will straighten itself out and become substantially vertical as the threading operation is completed”; see paragraph [0072]) to the substantially perpendicular orientation when fully received through the opening.
Re Claim 25:  Fischer ‘538 (see the embodiment of Figs. 20-21) discloses a connection system for a duct assembly (see Fig. 9) having first and second duct sections (10; Fig. 1), each of said duct sections having a duct channel flange (12) extending laterally outward therefrom and being positioned in end-to-end relationship (see Figs. 4 and 9) with one another, said connection system comprising: 
a pair of corner connection members (22, 22) positioned in communication with said duct channel flanges of said first and second duct sections, each of said pair of corner connection members including two leg portions (180, 182; see the embodiment of Fig. 20) joined together in angular relationship by a corner portion (184) and including at least one opening (178; Fig. 20; also see openings 94, 94; Figs. 15A-15C) for receiving a threaded fastening member (102; Figs. 15A-15C; also see fastening member 204 in the embodiment of Fig. 21) therethrough; 
wherein said openings in each of said pair of corner connection members are substantially aligned with one another when said pair of corner connection members are positioned in communication with said duct channel flanges of said first and second duct sections and said duct sections are positioned in end-to-end relationship with one another; 
wherein said threaded fastening member (204; Fig. 21) includes a continuous thread (214) formed along its shaft (210), said continuous thread being oriented (at least on the side of the threads 214 that face the head 206) at an acute angle (see “α” in annotated Fig. 21 above) to a longitudinal axis (see annotated Fig. 21 above) of said shaft and extending from a distal end tip (at 212) of said shaft, to a starting location spaced apart from a head of said threaded fastening member; and 
wherein said starting location is spaced apart (at spinout area 208; Fig. 21) from said head by a distance substantially equal to a thickness of at least one of said corner connection members (“The non-threaded spinout area 208 is positioned between head portion 206 and the start of the threaded portion 210 and its length is typically equal to at least the thickness of the corner portion 184 of corner element 176”; see parag. [0072]).
Re Claim 26:  Fischer ‘538  discloses a connection system for a duct assembly having first and second duct sections, each of said duct sections having a duct channel flange extending laterally outward therefrom and being positioned in end-to-end relationship with one another, according to claim 25, wherein: 
said threads (214; Fig. 21) are configured to pass through at least one of said opening (178; Fig. 20; also see openings 94, 94; Figs. 15A-15C) in said pair of corner connection members  without deforming a periphery of at least one of said openings (see parag. [0072]).
Re Claim 29:  Fischer ‘538 (see the embodiment of Figs. 20-21) discloses an assembly kit for assembling adjacent first and second duct sections (10; Fig. 1), each of said duct sections having a duct channel flange (12) extending laterally outward therefrom, said assembly kit comprising: 
a first corner member (22) having a first opening (178; Fig. 20; also see openings 94, 94; Figs. 15A-15C), said first corner member being dimensioned to fit within said duct channel flange; 
a second corner member (22) having a second opening (178; Fig. 20; also see openings 94, 94; Figs. 15A-15C), said second corner member being dimensioned to fit within said duct channel flange; 
a fastener (204; Fig. 21) dimensioned to engage said first opening and said second opening, said fastener including a continuous thread (214) formed along a shaft (210); and 
wherein said continuous thread (204) has a uniform angle of inclination (at least on the side of the threads 214 that face the head 206; see “α” in annotated Fig. 21 below) with respect to a longitudinal axis of said shaft, extending from a distal end tip (at 212) of said shaft, to a location spaced apart (at spinout area 208) from a head of said fastener by a distance substantially equal to a thickness of at least one of said first corner member and said second corner member (“The non-threaded spinout area 208 is positioned between head portion 206 and the start of the threaded portion 210 and its length is typically equal to at least the thickness of the corner portion 184 of corner element 176”; see parag. [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer ‘538 (US Patent Application Publication 2009/0224538).
Re Claims 4-6 and 8:  Fischer ‘538, as discussed above, discloses a duct assembly significantly as claimed except it does not explicitly disclose wherein the opening in at least one of the first corner flange connector member and the second corner flange connector member has a teardrop shape (as is required by claim 4); wherein the openings in both the first corner flange connector member and the second corner flange connector member have a teardrop shape (as is required by claim 5); wherein the opening in at least one of the first corner flange connector member and the second corner flange connector member has an eye shape (as is required by claim 6); and wherein the opening in at least one of the first corner flange connector member and the second corner flange connector member has a half-diamond shape on one end and a curved shape on an opposite end (as is required by claim 8).
Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Fischer ‘538 such that at least the hole through the one of the corner plates has a shape as specified in these claims, for example, for the purpose of achieving a particular engagement with the screw so as to ensure proper retention, since such as shape would amount to a design choice within the skill of the art.

Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive for at least the following reasons:
	Applicant has argued that Fischer ‘538 fail to disclose the newly added claim limitations of independent claims 1, 25, and 29 related to the threads of the fastener member.  Specifically, Applicant has argued that the fastener member of Fischer ‘538 does not have threads that extend all the way to the tip of the fastener shaft and that are oriented at an angle relative to the longitudinal axis of the fastener shaft.  In response, Examiner notes that, as discussed in the prior art rejections above, Fischer ‘538 does disclose a fastener member (204; Fig. 21) having threads (214) that extend to the tip (at 212) and that are oriented (at least on the side of the threads 214 that face the head 206) at an angle (see “α” in annotated Fig. 21; reproduced below) to a longitudinal axis (see annotated Fig. 21 below) of said shaft (210).

    PNG
    media_image1.png
    459
    715
    media_image1.png
    Greyscale

	For at least these reasons, Applicant’s arguments are not persuasive and the prior art rejection has not been overcome.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678